Title: From George Washington to Robert Ogden, 24 January 1777
From: Washington, George
To: Ogden, Robert



Sir,
Morris Town. Jay 24th 1777.

You would do me Injustice if you supposed that the Appointt of Colo. Lourey to the post of D. C. Genl proceeded from any other Cause than Necessity—I was retarded from crossing the Delaware two days, & when over, was forced, from the want of a sufficient quanty of Provisions, to permit the Troops to victual themselves where they could, No time therefore was to be lost in removing so great an Inconvenience, in which I have succeeded since Colo. Loury undertook the Business—It ever was disagreeable to me to remove any Gentn from Office, and I beg that I may be excused when the Public Good requires it. I am Sir Yr mo. Ob. Sert

P.S. I do not interfere with any Person appointed by Colo. Loury in this business—He is answerable to me, consequently may employ whom he pleases.

